DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 36, the claim recites the limitations that the relative movement is determined “primarily” with a first (or second) sensed movement parameter. It is unclear as to what or how much would constitute the determination being “primarily” from those parameters. For example, the determination could be almost entirely the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 36 and 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boos US Patent Application Publication 2011/0213275 (hereinafter referred to as Boos).
	Regarding claim 36, Boos teaches a method comprising sensing movement (via sensor 14) of a first body portion associated with a first side of a joint (below) and a second body portion (via sensor 28) associated with a second side of the joint (above) and determining movement of the first body portion relative to the second body portion (angle δ in fig. 3) and angular velocity of the relative movement is determined (paragraph 0078). Boos further discloses in paragraph 0063 the determination of “sudden snapping” due to an increase in acceleration of the movement of the joint, therefore below a first angular velocity value (threshold), relative motion would be determined primarily with a first sensed movement parameter (low acceleration) and above the value relative movement would be determined with a second sensed movement parameter (high acceleration).
claim 37, the first and second movement parameters of Boos would be a rotational velocity as claimed. 
	Regarding claims 40 and 41, paragraph 0046 Boos discloses the steps of determining a movement metric for the joint (stability) with the determined relative movement of the first and second body portions, determining a difference between the determined movement metric and a standard movement metric (healthy knee) over time, determining if intervention is needed for a subject, and outputting an indication of whether or not intervention for the subject is needed (statement regarding the stability of the knee joint).

	Claim Rejections - 35 USC § 103
Claim 38, 39 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boos.
Regarding claim 38, Boos discloses the claimed invention but does not explicitly teach the determination of relative movement using sensor fusion as claimed. Since the measurements of both sensors in Boos are used for determination of the relative motion, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined them using any desired method including fusion to ensure the results are interpreted accurately and since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007).
claim 39, Boos discloses a movement parameter of rotation velocity but does not explicitly teach the second movement parameter as being a linear acceleration as claimed. Boos does teach the detection of a linear acceleration in the z direction (abstract), and it therefore would have been obvious to one of ordinary skill in the art at the time of filing to have used the rotation velocity and the linear acceleration detected as the first and second parameters during the calculation of movement of the joint to better determine the direction and amount of movement for analysis of the joint condition.
Regarding claim 42, the steps of determining whether intervention is needed is based on a degree of movement of the joint which would therefore be a threshold value. It would have been obvious to one of ordinary skill in the art at the time of filing to have determined any number of interventions based on the movement or degree of movement of the joint since different treatments would be required for different situations.

Allowable Subject Matter
Claims 43-50 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach the claimed method including the steps of distinguishing portions of the first and second data sets corresponding to static events of the first and second body portions and events when at least one sensor associated with the first and/or second body portions have been removed from the first and/or second body portions; and truncating the first and second data sets to remove the portions of the first and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MARK A SHABMAN/           Examiner, Art Unit 2861